            Case 1:20-cv-03197-MKD                   ECF No. 19          filed 08/31/21     PageID.830 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                             FILED IN THE
                                                                  for the_                                    U.S. DISTRICT COURT
                                                                                                        EASTERN DISTRICT OF WASHINGTON
                                                     Eastern District of Washington
                           MARIA S.                                                                      Aug 31, 2021
                                                                                                              SEAN F. MCAVOY, CLERK
                                                                     )
                             Plaintiff                               )
                                v.                                   )        Civil Action No. 1:20-cv-03197-MKD
            KILOLO KIJAKAZI,                                         )
 ACTING COMMISSIONER OF SOCIAL SECURITY,                             )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment, ECF No. 16, is STRICKEN AS MOOT.
’
              The parties’ Stipulated Motion for Remand, ECF No. 17, is GRANTED. The case is REVERSED and REMANDED to
              the Commissioner of Social Security for further administrative proceeding pursuant to sentence four of 42 U.S.C. § 405
              (g). Judgment entered in favor of Plaintiff.


This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                        MARY K. DIMKE                                        on a motion for
      remand.


Date: 8/31/2021                                                             CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Tonia Ramirez
                                                                                          (By) Deputy Clerk

                                                                             Tonia Ramirez
